--------------------------------------------------------------------------------

Exhibit 10.2


APPENDIX 6.5.
 
TO SPA AMONG IDO SECURITY LTD, THE MEDICAL EXCHANGE INC ET.AL.
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of __ ______________ , 2006
 
B E T W E E N:
 
IDO SECURITY LTD., a corporation incorporated under the laws of Israel.
 
(jointly the “Corporation”)
 
and -
 
GILL STISS, of Ashdod, Israel
 
(the “Employee”)
 
CONTEXT OF THIS AGREEMENT
 
A.  The Corporation designs, develops, manufactures and sells prototypes,
products, know-how and technologies used in security applications.
 
B.  The Employee has been employed by the Corporation since 2005 and the
Corporation wishes to employ the Employee upon the terms and conditions as set
out herein.
 
FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:
 
      PART 1  
INTERPRETATION
 
1.1  Definitions. In this Agreement, the following terms shall have the
following meanings:
 
“Agreement” means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.
 
“Business Day” means a day other than a Saturday or statutory holiday in the
State of Israel.
 

--------------------------------------------------------------------------------


 
“Person” includes individuals, corporations, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.
 
1.2  Entire Agreement. This Agreement together with the agreements and other
documents to be delivered pursuant to this Agreement (or other agreements
pertaining to employee benefits, including, without limitation, stock option and
bonus plan agreements), constitute the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.
 
1.3  Sections and Headings. The division of this Agreement into parts and
sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Agreement. The terms
“this Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular article, section or other portion hereof and
include any agreement or instrument supplemental or ancillary hereto. Unless
something in the subject matter or context is inconsistent therewith, references
herein to parts and sections are to parts and sections of this Agreement.
 
1.4  Number & Gender. Words importing the singular number only shall include the
plural and vice versa and words importing the masculine gender shall include the
feminine and neuter genders and vice versa.
 
1.5  Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Israel applicable therein.
 
1.6  Currency. Unless otherwise specified, all references herein to currency
shall be references to currency of Israel.
 
1.7  Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date which is the reference date in calculating such period shall be
excluded. If the last day of such period is a non Business Day, the period in
question shall end on the next Business Day.
 
     PART 2  
APPOINTMENT AND DUTIES
 
2.1  Appointment. The Corporation agrees to employ the Employee as its Chief
Technology Officer upon the terms and conditions contained herein and the
Employee accepts such appointment.
 
2.2  Term. The employment of the Employee hereunder shall commence on the date
hereof and shall continue for an initial term of three years (the “Initial
Term”) unless terminated in accordance with the provisions of this Agreement.
This Agreement shall be renewed for successive two year terms (each a “Renewal
Term”) unless the Corporation or Employee indicates in writing, more than 120
days prior to the termination of this Initial term or any Renewal term, that it
does not intend to renew this Agreement.
 
2

--------------------------------------------------------------------------------


 
2.3  Duties and Reporting. The Employee will report directly to the board of
directors of the Corporation and shall carry out all duties and responsibilities
which are from time to time assigned to him by the board of directors.
 
PART 3  
BENEFITS & EXPENSES
 
3.1      Gross Salary. During the term hereof, and subject to the performance of
the services required to be performed hereunder by Employee, the Corporation
shall pay to the Employee for all services rendered hereunder, as salary,
payable not less often than once per month and in accordance with the
Corporation 's normal and reasonable payroll practices, a monthly salary equal
to NISNIS 60,000 “employer’s cost”, according to which the employee’s gross
salary shall be calculated (the "Gross Salary") linked to increases in the
consumer price index. This salary shall be reviewed periodically and may be
favorably adjusted along with other benefits accordingly.


3.2      Bituach Menahalim The Employee may subsequently decide that the
Corporation and the Employee will obtain and maintain Manager’s Insurance
(Bituach Menahalim) and Professional Disability Insurance for the exclusive
benefit of the Employee in the customary form. Each of the Corporation and the
Employee shall contribute toward the premiums payable in respect of such
insurance those amounts which would be recognized under applicable law, but in
no event shall such contributed amounts be more than thirteen and one third
percent (13 1/3%) of each monthly Gross Salary payment from the Corporation and
five percent (5 %) of such amount from the Employee. On termination for any
reason, Corporation shall assign all such policies to Employee which shall
include all amounts of the funds and benefits accrued under such policies,
subject to clause 3.7 herein. The Corporation shall execute required
documentation to effect this clause. It shall be clear that any amount paid by
the Corporation under the provisions of this section 3.2 shall be included in
Corporation’s total costs under this Part 3 of not more than NIS 60,000.


3.3      Keren Heshtamlut The Employee may subsequently decide that the
Corporation and the Employee shall maintain an advancement fund (keren
Heshtamlut) for exclusive benefit of the Employee. The Corporation shall
contribute to such fund an amount equal to 7-1/2% of each monthly Gross Salary
payment and the employee shall contribute to such fund an amount equal to 2-1/2%
of each monthly Gross Salary payment. The Employee hereby instructs the
Corporation to transfer to such advancement fund the amount of the Employee’s
and the Corporation ’s contribution from each monthly Gross Salary payment.
Employee can elect to receive any part of the Corporation’s contribution in cash
should this be more efficient for tax purposes at the Employee’s election. On
termination for any reason, Employee will be eligible to receive all amounts
accrued in the fund subject to clause 3.7 herein. The Corporation shall execute
required documentation to effect this clause. It shall be clear that any amount
paid by the Corporation under the provisions of this section 3.3 shall be
included in Corporation’s total costs under this Part 3 of not more than NIS
60,000.
 
3

--------------------------------------------------------------------------------




3.4      Car, Cell Phone. The Employee may subsequently decide to include car
and cell phone rights hereunder provided such amounts paid therefore shall be
included in Corporation’s total costs under this Part 3 of not more than NIS
60,000.


3.5      Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Corporation within 10 Business Days after presentation by the Employee of
proper invoices and receipts in keeping with the policies of the Corporation as
established from time to time.


3.6      Vacation. The Employee shall be entitled to an aggregate of 28 business
days of paid vacation per contract year, to be taken at times that are mutually
agreeable to the parties. In addition, the Employee shall be entitled to all
paid holidays given by the Company to its employees. Vacation days shall be
prorated for any portion of a year to the date of termination. Any unutilized
vacation days shall accrue from year to year and at Employee’s option any unused
portion may be redeemed.


3.7      Differences. The Employee hereby acknowledges and declares that the
Employee’s rights regarding Bituach Menahalim and Keren Heshtamlut and
Professional Disability Insurance have not been paid in full to the date of this
agreement and that an amount of 480,000 NIS is missing as the Company has not
paid into the said funds and Insurance all of the necessary and required amounts
(“the Differences”). The Employee acknowledges that the non payment of the
Differences mentioned above was approved by the Employee as the majority
shareholder and Managing Director of the Corporation. The Employee explicitly
agrees and declares that he does not have and will have any claim whatsoever
against the Corporation or any person on behalf of the Corporation including the
Corporation shareholders and/or officers regarding amongst others the non timely
payment of the Differences and waives any rights whatsoever with regard to the
Differences. Notwithstanding the above the Employee and Corporation agree that
the Differences are to be paid by the Corporation only in the event that the
Employee is entitled to severance pay in accordance with the law and the
provisions herein. Subject to such right the Corporation will pay the
Differences within 30 days from the date that Employee is entitled to said
severance pay.


Severence Pay. The Employee acknowledges that in the event that the Employee’s
employment is terminated in a manner that the Employee is entitled to severance
pay in accordance with the law and the provisions herein then severance pay will
be calculated and paid notwithstanding the provisions of The Severance Payment
Law 1963, in the following manner: for the period of employment up to the date
of this Agreement the amount deposited on account of severance pay in the
Bituach Minhalim policy of the Employee as of the date of this Agreement (plus
the Bituach Minhalim component of the Differences as noted above) and for the
period from the date herein the last monthly Gross Salary multiplied by the
year/s or part thereof from the date herein. The Employee acknowledges that the
severance pay paid to the Employee is and will be less than the amount
proscribed by law and notwithstanding the Employee agrees to the provision
herein. The Employee acknowledges that The Medical Exchange Inc., a Nevada
company and the Purchaser defined in the Securities Purchase Agreement entered
into with the Corporation, amongst others, as of the date hereof, entered such
agreement and invested in the Corporation based upon, inter alia, the
declaration of the Employee that the Employee waives rights to full severance
pay as set forth herein. The Employee herein undertakes to fully indemnify the
Corporation and/or the said Purchaser in the event that the Employee shall claim
any money regarding Severance Pay that is not in accordance with this provision.
 
4

--------------------------------------------------------------------------------


Provided however that in the event that Employee resigns without just cause
after ten months from the date hereof or the Company or the Employee does not
agree to renew this Agreement for any Renewal Term then the Employee is entitled
to Severence Pay as provided and calculated as stated above.


PART 4
EMPLOYEE’S COVENANTS


4.1      Service. The Employee shall devote the whole of his time, attention and
ability to the business of the Corporation and shall well and faithfully serve
the Corporation and shall use his best efforts to promote the interests of the
Corporation. The Employee appreciates that the Employee’s duties may involve
significant travel from the Employee’s place of employment, and the Employee
agrees to travel as reasonably required in order to fulfill the Employee’s
duties. The Employee may work up to 10% of his time at Shikumit Ltd. as general
manager.
 
4.2      Duties and Responsibilities. The Employee shall duly and diligently
perform all the duties assigned to him while in the employ of the Corporation,
and shall truly and faithfully account for and deliver to the Corporation all
money, securities and things of value belonging to the Corporation which the
Employee may from time to time receive for, from or on account of the
Corporation.
 
4.3      Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Corporation
from time to time in force which are brought to his notice.
 
PART 5
CONFIDENTIAL INFORMATION AND DEVELOPMENTS
 
5.1      “Confidential Information” means information, whether or not originated
by the Employee, that relates to the business or affairs of the Corporation, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Corporation, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):
 

(i)    
work product resulting from or related to work or projects performed for or to
be performed for the Corporation or its affiliates, including but not limited
to, the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 
5

--------------------------------------------------------------------------------


 

(ii)    
computer software of any type or form and in any stage of actual or anticipated
development, including but not limited to, programs and program modules,
routines and subroutines, procedures, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs;

 

(iii)    
information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 

(iv)    
internal Corporation personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the
Corporation’s business;

 

(v)    
marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Corporation that have been or
are being discussed; and

 

(vi)    
all information that becomes known to the Employee as a result of employment
that the Employee, acting reasonably, believes is confidential information or
that the Corporation takes measures to protect.

 
5.2      Confidential Information does not include:
 

(vii)    
the general skills and experience gained during the Employee’s employment or
engagement with the Corporation that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 

(viii)    
information publicly known without breach of this Agreement or similar
agreements; or

 

(ix)    
information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Corporation, and to the extent of the requirement, (to the extent
reasonably possible in the circumstances) the Corporation is afforded an
opportunity to dispute the requirement.

 
6

--------------------------------------------------------------------------------


 
5.3      “Developments” means all discoveries, inventions, designs, works of
authorship, improvements and ideas (whether or not patentable or copyrightable)
and legally recognized proprietary rights (including, but not limited to,
patents, copyrights, trademarks, topographies, know how and trade secrets), and
all records and copies of records relating to the foregoing, that relates solely
to the Corporation’s business and improvements and modifications to it:
 

(x)    
result or derive from the Employee’s employment or from the Employee’s knowledge
or use of Confidential Information;

 

(xi)    
are conceived or made by the Employee (individually or in collaboration with
others) during the term of the Employee’s employment by the Corporation in line
with work of Employee or connected to Corporation’s business;

 

(xii)    
result from or derive from the use or application of the resources of the
Corporation or its affiliates; or

 

(xiii)    
relate to the business operations of or actual or demonstrably anticipated
research and development by the Corporation or its affiliates.

 
For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Corporation are not the
subject matter of this Agreement.
 
PART 6
NO CONFLICTING OBLIGATIONS
 
6.1      The Employee warrants to the Corporation that:
 

(xiv)  
the performance of the Employee’s duties as an employee of the Corporation will
not breach any agreement or other obligation to keep confidential the
proprietary information of any other party; and

 

(xv)  
the Employee is not bound by any agreement with or obligation to any other party
that conflicts with the Employee’s obligations as an employee of the Corporation
or that may affect the Corporation’s interest in the Developments.

 
6.2      The Employee will not, in the performance of the Employee’s duties as
an employee of the Corporation:
 

(xvi)  
improperly bring to the Corporation or use any trade secrets, confidential
information or other proprietary information of any other party; or

 

(xvii)  
knowingly infringe the intellectual property rights of any other party.

 
7

--------------------------------------------------------------------------------


 
PART 7
COMPETITION AND SOLICITATION
 
7.1      Definitions.
 
“Competitive Business” means any business that supplies products or services
competitive with those then supplied by the Corporation or which the Corporation
was contemplating supplying when the Employee was employed by the Corporation.
 
“Employment Period” means the period during which the Employee is employed by
the Corporation.
 
“Termination Date” means the date that the Employee’s employment with the
Corporation is terminated or expires in accordance with Section 2.2 or Part 12.
 


7.2      Non-Competition. The Employee acknowledges that employment by the
Corporation will give the Employee access to the Confidential Information, and
that the Employee’s knowledge of the Confidential Information will enable the
Employee to put the Corporation at a significant competitive disadvantage if the
Employee is employed or engaged by or becomes involved in a Competitive
Business. Accordingly, during the Employment Period and for one year after the
Termination Date, the Employee will not, directly or indirectly, individually or
in partnership or in conjunction with any other Person:
 
(i) be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business;


(ii) be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business in a capacity
in which the loyal and complete fulfilment of the Employee’s duties to that
Competitive Business would (i) inherently require that the Employee use, copy or
transfer Confidential Information, or (ii) make beneficial any use, copy or
transfer of Confidential Information; or


(iii) advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial or other interest (including an interest
by way of royalty or other compensation arrangements) in or in respect of any
Person which carries on a Competitive Business.


The restriction in Subsection 7.2 (iii) will not prohibit the Employee from
holding not more than 5% of the issued shares of a public company listed on any
recognized stock exchange or traded on any bona fide "over the counter" market
anywhere in the world.
 
8

--------------------------------------------------------------------------------




For greater certainty, the Employee’s obligations under this Section are in
addition to the obligations respecting disclosure and use of Confidential
Information in Part 8.


7.3      No Solicitation of Clients and Suppliers. The Employee acknowledges the
importance to the business carried on by the Corporation of the client and
supplier relationships developed by it and the unique opportunity that the
Employee’s employment and the Employee’s access to the Confidential Information
offers to interfere with these relationships. Accordingly, the Employee will not
during the Employment Period and for a period of 12 months thereafter directly
or indirectly, contact or solicit any person who the Employee knows to be a
prospective, current or former client or supplier of Corporation (who, in the
case of a former client or supplier of the Corporation, has had dealings with
the Corporation at any time during the 12 month period immediately prior to the
end of the Employment Period) for the purpose of selling to the client or buying
from the supplier any products or services that are the same as or substantially
similar to, or in any way competitive with, the products or services sold or
purchased by Corporation during the Employee’s employment or at the end thereof,
as the case may be.
 
7.4      No Solicitation of Employees. The Employee acknowledges the importance
to the business carried on by the Corporation of the human resources engaged and
developed by it and the unique access that the Employee’s employment offers to
interfere with these resources. Accordingly, the Employee will not during the
Employment Period and for a period of 12 months thereafter, induce or solicit,
attempt to induce or solicit or assist any third party in inducing or soliciting
any employee or consultant of the Corporation, to leave the Corporation or to
accept employment or engagement elsewhere.
 
7.5      Independent Covenants. Each of Subsections 7.2 and 7.3 will be
construed as constituting obligations independent of any other obligations in
this Agreement. The existence of any claim or cause of action the Employee may
have or assert against the Corporation, whether based on this Agreement or
otherwise, will not constitute a defence to the enforcement by the Corporation
of any of the covenants and agreements in the foregoing sections.
 
PART 8
CONFIDENTIAL INFORMATION
 
8.1      Protection of Confidential Information. All Confidential Information,
whether it is developed by the Employee during the Employment Period or by
others employed or engaged by or associated with the Corporation or its
affiliates or clients, is the exclusive and confidential property of the
Corporation or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.
 
8.2      Covenants Respecting Confidential Information. As a consequence of the
acquisition of Confidential Information, the Employee will occupy a position of
trust and confidence with respect to the affairs and business of the Corporation
and its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Employee to make the following covenants regarding the
Employee’s conduct during and subsequent to the Employee’s employment by the
Corporation.
 
9

--------------------------------------------------------------------------------


 
8.3      Non Disclosure. At all times during and subsequent to the Employee’s
employment with the Corporation, the Employee will not disclose Confidential
Information to any Person (other than as necessary in carrying out the
Employee’s duties on behalf of the Corporation) without first obtaining the
Corporation’s consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.
 
8.4      Using, Copying, etc. At all times during and subsequent to the
Employee’s employment with the Corporation, the Employee will not use, copy,
transfer or destroy any Confidential Information (other than as necessary in
carrying out the Employee’s duties on behalf of the Corporation) without first
obtaining the Corporation’s consent, and the Employee will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.
 
8.5      Return of Confidential Information. Within 2 Business Days after the
termination of the Employee’s employment on any basis and of receipt by the
Employee of the Corporation’s written request, the Employee will promptly
deliver to the Corporation all property of or belonging to or administered by
Corporation including without limitation all Confidential Information that is
embodied in any physical or ephemeral form, whether in hard copy or on magnetic
media, and that is within the Employee’s possession or under the Employee’s
control.
 
8.6      Obligations Continue. The Employee’s obligations under this Part 8 are
to remain in effect in perpetuity.
 
PART 9
INTELLECTUAL PROPERTY
 
9.1      Ownership. All Developments will be the exclusive property of the
Corporation and the Corporation will have sole discretion to deal with
Developments. For greater certainty, all work done during the Employment Period
by the Employee for the Corporation or its affiliates is a work for hire of
which the Corporation or its affiliate, as the case may be, is the first author
for copyright purposes and in respect of which all copyright will vest in the
Corporation or the relevant affiliate, as the case may be.
 
9.2      Records. The Employee will keep complete, accurate and authentic notes,
reference materials, data and records of all Developments in the manner and form
requested by the Corporation. All these materials will be Confidential
Information upon their creation.
 
9.3      Moral Rights. The Employee hereby irrevocably waives all moral rights
arising under statute in any jurisdiction or under common law which the employee
may have now or in the future with respect to the Developments, including,
without limitation, any rights the Employee may have to have the Employee’s name
associated with the Developments or to have the Employee’s name not associated
with the Developments, any rights the Employee may have to prevent the
alteration, translation or destruction of the Developments, and any rights the
Employee may have to control the use of the Developments in association with any
product, service, cause or institution. The Employee agrees that this waiver may
be invoked by the Corporation, and by any of its authorized agents or assignees,
in respect of any or all of the Developments and that the Corporation may assign
the benefit of this waiver to any Person.
 
10

--------------------------------------------------------------------------------


 
9.4      Further Assurances. The Employee will do all further things that may be
reasonably necessary or desirable in order to give full effect to the foregoing.
If the Employee’s co-operation is required in order for the Corporation to
obtain or enforce legal protection of the Developments following the termination
of the Employee’s employment, the Employee will provide that co-operation so
long as the Corporation pays to the Employee reasonable compensation for the
Employee’s time at a rate to be agreed, provided that the rate will not be less
than the last base salary or compensation rate paid to the Employee by the
Corporation during the Employee’s employment.
 
PART 10
CONSENT TO ENFORCEMENT
 
The Employee confirms that all restrictions in Part 8 and 9 are reasonable and
valid and all defences to the strict enforcement thereof by the Corporation are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 8 and 9. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.
 
PART 11
WARRANTIES, COVENANTS AND REMEDIES
 
11.1     To the best knowledge of the Employee the Employee has met all the
obligations of the Employee as set forth in Parts 6 through 9 from the date on
which the Employee was first employed by Corporation. Any breach or threatened
breach of those sections by the Employee will constitute Just Cause for
immediate termination of the Employee’s employment or engagement by the
Corporation.
 
11.2     A breach or threatened breach by the Employee of any of Parts 6 through
9 could result in unfair competition with the Corporation and could result in
the Corporation and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Corporation will be entitled to interim and permanent injunctive relief,
specific performance and other equitable remedies, in addition to any other
relief to which the Corporation may become entitled.
 
11.3     The Employee’s obligations under each of Parts 6 through 9 are to
remain in effect in accordance with each of their terms and will exist and
continue in full force and effect despite any breach or repudiation, or alleged
breach or repudiation, of this Agreement or the Employee’s employment
(including, without limitation, the Employee’s wrongful dismissal) by the
Corporation.
 
11

--------------------------------------------------------------------------------


 
PART 12
TERMINATION
 
12.1     Termination by the Employee. The Employee may terminate this Agreement
for any reason upon 90 days prior written notice given by the Employee to the
Corporation. The Corporation, at its sole discretion, may elect to accept the 90
Business Days written notice or to reduce or eliminate the notice period. In
such event, the Employee’s employment shall terminate on the earlier day elected
by the Corporation and Corporation shall pay to Employee otherwise required as
if such notice period has not been eliminated or reduced. Upon the termination
of employment by the Employee under this Section 11.1 the Corporation shall pay
to the Employee all bonuses and other benefits earned or accrued up to the date
of termination, but otherwise all obligations of the Corporation under this
Agreement shall end.
 
12.2     Definition of  “Just Cause”. “Just Cause” means:
 
(i) Employee’s final conviction of, or plea of nolo contendere, to any felony or
to a crime involving moral depravity or fraud; (ii) Employee’s commission of an
act of dishonesty or fraud or breach of fiduciary duty or act that has a
material adverse effect on the name or public image of the Company,; (iii)
Employee’s commission of an act of willful misconduct or gross negligence,; (iv)
the material breach of any of Employee’s material obligations under this
Agreement ; or (v) excessive absenteeism, chronic alcoholism or any other form
of addiction that prevents Employee from performing the essential functions of
his position with or without a reasonable accommodation; provided, however, that
the Company may terminate Employee’s employment forJust Cause, as to (iv) or (v)
above, only after failure by Employee to correct or cure, or to commence or to
continue to pursue the correction or curing of, such conduct or omission within
ten (10) days after receipt by Employee of written notice by the Company of each
specific claim of any such misconduct or failure.
 
12.3     Termination by the Corporation for Just Cause. The Corporation may
terminate this Agreement at any time for Just Cause without notice and (except
as provided in the immediately following sentence) without payment of any
compensation by way of anticipated earnings, damages, or other relief of any
kind whatsoever. Upon the termination of employment by the Corporation for Just
Cause, the Corporation shall pay to the Employee all salaries, bonuses, vacation
and other benefits earned or accrued up to the date of termination, but
otherwise all obligations of the Corporation under this Agreement end.
 
12.4     Termination or Decision not to Renew by the Corporation for Other Than
Just Cause. The Corporation may terminate this Agreement at any time for other
than Just Cause or decide not to renew this Agreement upon any renewal date for
other than Just Cause upon the following terms:
 
(b)  if the Corporation so terminates this Agreement at any time during the
Initial Term of this Agreement, the Corporation shall pay to the Employee an
amount equal to the Gross Salary and other benefits which Employee received
monthly prior to termination payable for the period from the date of such
termination to the end of the Initial Term as if the Agreement had not been so
terminated ; and
 
12

--------------------------------------------------------------------------------


 
(b)   if the Corporation so terminates this Agreement during a Renewal Term the
Corporation shall pay the Employee an amount equal to the Gross Salary and other
benefits which Employee received monthly prior to termination then payable for
the period from the date of such termination to the end of the Renewal Term as
if the Agreement had not been so terminated; and
 
(c)   upon any such termination or failure to renew, all bonuses or other
benefits earned or accrued up to the date of termination or expiry shall be paid
by the Corporation, but except for such payments and the payments to be made
pursuant to Sections 12.4(a) or (b), as applicable, all obligations of the
Corporation under this Agreement shall end upon such termination or failure to
renew. Payments under Sections 12.4(a) or (b) shall be payable monthly subject
to deductions required under law.
 
12.5     Termination by the Employee for Good Reason. The Employee may terminate
this Agreement at any time upon the occurrence of any of the following events
(each a “Good Reason”), if such occurrence takes place without the express
written consent of the Employee:
 

(i)    
a change in the Employee’s title or position or a material diminution in the
Employee’s duties or the assignment to the Employee of duties which materially
impairs the Employee’s ability to function in his current capacity for the
Corporation, or, with respect an assignment of duties only, is materially
inconsistent with his duties;

 

(ii)    
any material change in the Employee’s direct reporting obligations;

 

(iii)    
or any other occurrence recognized by The Severence Pay Law 1963 as entitling
Employee to severence pay.

 
In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 12.4
of this Agreement as if the Corporation had terminated this Agreement at the
time that the Employee terminates this Agreement under this Section 12.5.
 
12.6     Full and Final Release. In order to be eligible for the payments as set
forth in this Section 12 the Employee must (i) execute and deliver to the
Corporation a general release, in a form satisfactory to the Corporation, and
(ii) be and remain in full compliance with his obligations under this Agreement.
 
12.7     Fair and Reasonable. The parties confirm that the provision contained
in Sections 12.4 and 12.5 are fair and reasonable and that all such payments
shall be in full satisfaction of all claims which the Employee may otherwise
have at law against the Corporation including, or in equity by virtue of such
termination of employment.
 
13

--------------------------------------------------------------------------------


 
12.8     Return of Property. Upon the termination of the Employee’s employment
for any reason whatsoever, the Employee shall at once deliver or cause to be
delivered to the Corporation all books, documents, effects, money, computer
equipment, computer storage media, securities or other property belonging to the
Corporation or for which the Corporation is liable to others, which are in the
possession, charge, control or custody of the Employee.
 
12.9     Provisions Which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever, the following
provisions of this Agreement shall continue in full force and effect: Parts 1,
5, 7-13 and 15.
 
12.10   Board. Notwithstanding the foregoing, the termination of Employee’s
employment hereunder for Cause shall automatically be deemed as Employee’s
resignation from the Board of Directors of the Corporation and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.
 
12.11  Without derogating from the terms of this Agreement, and particularly the
terms of Part 12 to this Agreement, in the event that Company terminates
Employee without Cause or Employee terminates this Agreement with Good Reason
during the Initial Term or Employee terminates this Agreement for any reason
after the Initial Term then the Employee shall not require Consent under Section
2.7 of the Stock Purchase Agreement dated June 5, 2006 between the Employee and
The Medical Exchange Inc. after 180 days from such termination. Furthermore,
ifthe Company or Employee does not agree to renew this Agreement for any Renewal
Term then the Employee shall not require Consent under Section 2.7 of the said
Stock Purchase Agreement after 180 days from expiration of the Initial Term.
 
PART 13
GENERAL
 
13.1    Benefit & Binding. This Agreement shall enure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
hereto.
 
13.2    Amendments & Waivers. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, shall be
limited to the specific breach waived.
 
13.3    Assignment. Neither this Agreement nor the rights and obligations
hereunder shall be assignable by either party without the consent of the other.
 
13.4    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.
 
14

--------------------------------------------------------------------------------


 
13.5    Attornment. For the purposes of all legal proceedings this Agreement
shall be deemed to have been performed in the State of Israel and the labour
courts of Tel Aviv- Jaffa shall have jurisdiction to entertain any action
arising under this Agreement.
 
PART 14
ACKNOWLEDGEMENT
 
The Employee acknowledges that:
 

(iii)    
the Employee has received a copy of this Agreement;

 

(iv)    
the Employee has had sufficient time to review and consider this Agreement
thoroughly;

 

(v)    
the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;

 

(vi)    
the restriction placed upon the Employee by this Agreement are reasonably
necessary to protect the Corporation’s proprietary interests in the Confidential
Information and the Developments and will not preclude the Employee from being
gainfully employed in a suitable capacity following the termination of the
Employee’s employment, give the Employee’s knowledge and experience;

 

(vii)    
the Employee has been given an opportunity to obtain independent legal advice,
or such other advice as the Employee may desire, concerning the interpretation
and effect of this Agreement and by signing this Agreement the Employee has
either obtained advice or voluntarily waived the Employee’s opportunity to
receive the same; and

 

(viii)    
this Agreement is entered into voluntarily by the Employee.

 
PART 15
NOTICES
 
Any demand, notice or other communication (the “Notice”) to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:
 
To the Corporation:
IDO Security 2000 Ltd.
6 Sapir St., Reshon-Lezion
Isarel
   
To the Employee:
Mr. Gil Stiss
41 Nahal Lacish St., Asdod
Israel

 
15

--------------------------------------------------------------------------------


 
or such other address or facsimile number as may be designated by notice by any
party to the other. Any Notice given by personal delivery will be deemed to have
been given on the day of actual delivery and if transmitted by facsimile before
3:00 pm on a Business Day, will be deemed to have been given on that Business
Day and if transmitted by facsimile after 3:00 pm on a Business Day, will be
deemed to have been given on the next Business Day after the date of
transmission.
 
PART 16
FURTHER ASSURANCES
 
The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.
 
PART 17
FAX SIGNATURES
 
This Agreement may be signed either by original signature or by facsimile
signature.
 
PART 18
COUNTERPARTS
 
This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement.
 

       IDO SECURITY LTD.            

--------------------------------------------------------------------------------

Per:
               

--------------------------------------------------------------------------------

GIL STISS

 
16

--------------------------------------------------------------------------------


 
The undersigned hereby consents to the provisions of Section 12.11 above.
 
 
The Medical Exchange Inc.
 


________________________
 
17

--------------------------------------------------------------------------------


 